DETAILED ACTION
Specification
The disclosure is objected to because paragraph [0066] appears to contain editorial errors.  Going forward with examination, the paragraph is interpreted to be (Note that in applicant’s response, where a change is requested in the specification, an entire paragraph of the specification containing the change will be needed):
--[0066]    The analysis apparatus 50 is designed to determine a third estimated value from the third indicator 42 by means of a third estimation function.--
Appropriate correction is required.

Claim Objections
Claim 1, 3-7, 13-14 and 21 are objected to because they appear to contain several terms lacking proper antecedent basis, and/or several grammatical errors.  Going forwards with examination, the claims are interpreted to be:
--1.	A method for ascertaining [[the]] occurrence of a defect in a line by means of estimation, the method comprising:
ascertaining a first indicator by a first sensing means assigned to the line by applying at least one first sensing parameter, from which a first estimated value with regard to the occurrence of the defect in the line and a first sensing location are determined by means of a first estimation function,
ascertaining at least one second indicator by at least one respective locally [[sensing]] second sensing means assigned to a second sensing location by applying at least one second sensing parameter, from which at least one second estimated value with regard to the occurrence of the defect in the line is determined by means of at least one second estimation function,
wherein the at least one first sensing parameter and the at least one second sensing parameter are chosen such that a first mode of operation is configured for the first sensing means and/or the at least one second sensing means,
determining an overall estimated value from the first estimated value and the at least one second estimated value by means of an overall estimation function by taking into consideration [[the]] respective bearing of the first sensing location and of the respective second sensing location, from which the occurrence of the defect is [[assessed]] ascertained,
when a threshold value for [[the]] an estimation for the occurrence of the defect is exceeded on the basis of the overall estimated value, then a second mode of operation is determined for the first sensing means and/or the at least one second sensing means, which the second mode of operation is configured by means of the at least one first sensing parameter and the at least one second sensing parameter, and
re-determining the overall estimated value on the basis of the second mode of operation and [[re-assessing]] re-ascertaining the occurrence of the defect therefrom.--

--3. 	The method as claimed in claim l, 
wherein the first mode of operation provides for a sensing by means of the first indicator and the at least one second indicator [[that]] and involves the at least one first sensing parameter and the at least one second sensing parameter being chosen such that the reliability of the sensing is optimized.--

--4. 	The method as claimed in claim 1, 
wherein the first mode of operation provides for a sensing by means of the first indicator and the at least one second indicator [[that]] and involves the at least one first sensing parameter and the at least one second sensing parameter being chosen such that the current draw of the sensing is optimized.--

--5. 	The method as claimed in claim l, 
wherein the second mode of operation provides for a sensing by means of the first indicator and the at least one second indicator [[that]] and involves the at least one first sensing parameter and the at least one second sensing parameter being chosen such that the accuracy of the sensing is optimized.--
--6. 	The method as claimed in claim 1, 
wherein the overall estimated value is based on the first mode of operation and wherein the two modes are correlated with each other.--

--7. 	The method as claimed in claim 1, 
wherein when the threshold value for the estimation for the occurrence of the defect is exceeded, then a hypothesis for [[the]] a type and/or bearing of the defect is determined for choosing the at least one first sensing parameter and the at least one second sensing parameter.--

--13.	The method as claimed in claim l, 
wherein the first sensing means and/or the at least one second sensing means performs a visual inspection of the line using an imaging sensor in the optical and/or infrared range, preferably in the first or second mode of operation.--

--14. 	The method as claimed in claim l, 
wherein the first sensing means and/or the at least one second sensing means performs a ground or moisture analysis of the surroundings of the line

--21. 	The method as claimed in claim 12, 
wherein the at least one first sensing location of the first sensing means and the second sensing location of the at least one second sensing means are situated adjacently to one another and to the line within a distance of 10 m.--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 13-15 and 17 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
Regarding claim 13, the specification fails to describe “wherein the first sensing means and/or the at least one second sensing means are formed by the performance of performs a visual inspection of the line using an imaging sensor in the optical and/or infrared range, in the first or second mode of operation.”  Going forwards examination, the claim in interpreted to be (See specification paragraphs 0044,  0062):
--The method as claimed in claim l, wherein performs a visual inspection [[of]] above the line using an imaging sensor in the optical and/or infrared range, in the first or second mode of operation.--

Regarding claim 14, the specification fails to describe “wherein the first sensing means and/or the at least one second sensing means are formed by the performance of performs a ground analysis of the surroundings of the line, or by a moisture sensor.”  Going forwards examination, the claim in interpreted to be (See specification paragraphs 0062-0064):
--The method as claimed in claim l, wherein performs a ground or moisture analysis of the surroundings of the line

Regarding claim 15, the specification fails to describe “wherein the first sensing means is formed by an analysis apparatus for weather data or environmental data.”  Going forwards examination, the claim in interpreted to be (See specification paragraphs 0062, 0067):
--The method as claimed in claim l, wherein the [[first]] second sensing means performs an analysis 

Regarding claim 17, the specification fails to describe “wherein the first indicator and the at least one second indicator represents a change of physical properties of the line, comprising material properties and/or properties regarding the ageing of material.”  Going forwards examination, the claim in interpreted to be (See specification paragraph 0069):
--The method as claimed in claim l, wherein s a change of physical properties of the line, comprising material properties and/or properties regarding the ageing of material.--


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 16 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Godfrey et al. (WO 2012117223 A1) in view of Sahoo (US 2019/0323918 A1).
--1.	Godfrey teaches a method for ascertaining occurrence of a defect (208) in a line (206) by means of estimation, the method comprising:

    PNG
    media_image1.png
    408
    734
    media_image1.png
    Greyscale

ascertaining a first indicator (e.g., a ground heave caused by the defect 208 being a failure/leakage of the line 206) by a first sensing means (= an optic fiber 202) assigned to the line (206) by applying at least one first sensing parameter (e.g., amplitude/frequency of backscattered radiation within the optic fiber 202), from which a first estimated value (= a variation in the amplitude/frequency of the backscattered radiation) with regard to the occurrence of the defect (208) in the line (206) and a first sensing location (where the variation in the amplitude/frequency of the backscattered radiation occurs) are determined by means of a first estimation function (imbedded in a signal processor 204 which receives and processes backscattered radiation signals; e.g., See Godfrey specification Page 1, lines 13-28;  Page 5, line 10 – Page 6, line 15;  Page 7, line 33 – Page 8, line 29),
ascertaining at least one second indicator (e.g., a hissing sound, a pressure pulse, temperature, flowrate, etc., generated or effected by fluid escaping the line 206) by at least one respective locally second sensing means (e.g., a discrete acoustic sensor/microphone of an array of acoustic sensors distributed along the line 206) assigned to a second sensing location (along the line 206) by applying at least one second sensing parameter (= amplitude/frequency of the hissing sound for example), from which at least one second estimated value (= a variation in amplitude/frequency of the hissing sound) with regard to the occurrence of the defect (208) in the line (206) is determined by means of at least one second estimation function (imbedded in the signal processor 204 which receives and processes sound signals; e.g., See Godfrey specification Page 2, lines 15-29; Page 4, line 11-17; Page 12, line 24 – Page 14, line 7),

determining an overall estimated value (= an overall estimated location of the defect 208) from the first estimated value (= the variation in the amplitude/frequency of the backscattered radiation) and the at least one second estimated value (= the variation in amplitude/frequency of the hissing sound) by means of an overall estimation function (imbedded in the signal processor 204) by taking into consideration respective bearing (= an estimated location) of the first sensing location (estimated by the optic fiber 202) and of respective second sensing location (estimated by the acoustic sensor/microphone), from which the occurrence of the defect (208) is ascertained (e.g., See Godfrey specification Page 3, lines 15-21; Page 10, lines 6-19; Page 13, lines 3-34; Page 16, lines 1-10),
when a threshold value (e.g., 50 meters) for an estimation (= an estimated location estimated by the optic fiber 202 and the acoustic sensor/microphone for example) for the occurrence of the defect (208) is exceeded on the basis of the overall estimated value (= the overall estimated location of the defect 208), then 
re-determining the overall estimated value (= the overall estimated location of the defect 206) (by employing further sensing means such as a pressure sensor, a temperature sensor, a flowrate sensor, etc., to detect variation in pressure, temperature, flowrate, etc., so as to provide a further estimated value for a location of the defect 208, in order to reduce possibility of a false alarm thereby improving detection certainty.  Said pressure sensor, temperature sensor, flowrate sensor, etc., are additional to the acoustic sensor/microphone of the second sensing means; e.g., See Godfrey specification Page 3, lines 15-21; Page 12, line 24 – Page 14, line 7).

Godfrey is silent about:  wherein the at least one first sensing parameter (= the amplitude/ frequency of the backscattered radiation) and the at least one second sensing parameter (= the amplitude/frequency of the hissing sound for example) are chosen such that a first mode of operation is configured for the first sensing means (= the optic fiber 202) and/or the at least one second sensing means (= the acoustic sensor/microphone, pressure sensor, temperature sensor, flowrate sensor, etc.), when a threshold value (e.g., 50 meters) for an estimation (= an estimated location estimated by the optic fiber 202 and the acoustic sensor/microphone for example) for the occurrence of the defect (208) is exceeded on the basis of the overall estimated value (= the overall estimated location of the defect 208), then a second mode of operation is determined for the first sensing means (= the optic fiber 202) and/or the at least one second sensing means (= the acoustic sensor/microphone), which the second mode of operation is configured by means of the at least one first sensing parameter (= amplitude/frequency of backscattered  radiation) and the at least one second sensing parameter (= amplitude/frequency of sound for example), and re-determining the overall estimated value on the basis of the second mode of operation and re-ascertaining the occurrence of the defect (208) therefrom.
(In other words, Godfrey is silent about a first mode of operation being a sleep/idle mode for example, and a second mode of operation being an awake/measuring mode for example, for the first sensing means and/or the second sensing means.  The first/sleep/idle mode is determined when an overall estimated location is less than the threshold value 50 m.  The second/awake/measuring m\ode is determined when the threshold value 50 m is exceeded.).
Sahoo teaches a method for ascertaining an occurrence of a defect (132/124) in a line (108/110) be estimation (See fig. 1, reproduced below),
wherein at least one first sensing parameter (= water pressure inside the line 108/110) and at least one second sensing parameter (= water contamination inside the line 108/110) are chosen such that a first mode of operation (= a sleep/idle mode) is configured for a first sensing means (= a water pressure sensor 114) and/or an at least one second sensing means (= a water contamination sensor 116 and/or a water flowrate sensor 118; e.g., See Sahoo paragraph 0017: “In some examples, to conserve battery power, the contamination sensors 116 may be in an idle state where they do not obtain contamination measurements.  In response to receiving a pressure change indication or pressure measurements from the pressure sensor 114 which indicates a change in pressure in the water distribution system, the contamination sensors 116 may exit the idle state and begin to continuously, or periodically, take measurements of the contaminants in the water distribution system”), 
when a threshold value for an estimation (= an estimated location of the defect 132/124 estimated by the water pressure sensor 114 and the water contamination sensor 116) for the occurrence of the defect (132/124) is exceeded on the basis of an overall estimated value, then a second mode of operation (= an awake/measuring mode) is determined for the first sensing means (= the water pressure sensor 114) and/or the at least one second sensing means (= the water contamination sensor 116 and/or the water flowrate sensor 118), which the second mode of operation (= the awake/measuring mode) is configured by means of the at least one first sensing parameter (= the water pressure) and the at least one second sensing parameter (= the water contamination and/or the water flowrate; Paragraphs 0017, 0028-0030, 0038, 0045, 0061-0065), and
re-determining the overall estimated value on the basis of the second mode of operation (= the awake/measuring mode) and re-ascertaining the occurrence of the defect (132/124) therefrom (in order to reduce possibility of an error or false alarm thereby improving detection certainty reduce; Paragraph 0017).

    PNG
    media_image2.png
    584
    916
    media_image2.png
    Greyscale

In other words, Sahoo teaches a first mode of operation being a sleep/idle mode, and a second mode of operation being an awake/measuring mode, for the first sensing means and/or the second sensing means.  The first/sleep/idle mode is determined for at least the second sensing means (e.g., the water flowrate sensor 118) when an overall estimated location is less than a threshold value.  The second/awake/measuring mode is determined when the threshold value is exceeded, so as to activate first sensing mean (= the pressure sensor 114) and the second sensing means (= the water contamination sensor 116, the water flowrate sensor 110, or both).  The water flowrate sensor (118) may be additional to the water contamination sensor (116) of the at least one second sensing means.  When the threshold value is exceeded, the second awake/measuring mode may be determined for the water pressure sensor (114), the contamination sensor (116), and the water flowrate sensor (118), for double checking and re-ascertaining the overall estimated location, in order to reduce possibility of a false alarm.

It would have been obvious to one ordinarily skilled in the art before the effective filing date of the present application to apply Sahoo teaching to Godfrey method by having the at least one first sensing parameter (= the amplitude/ frequency of the backscattered radiation) and the at least one second sensing parameter (= the amplitude/frequency of the hissing sound for example) chosen such that a first mode of operation is configured for the first sensing means (= the optic fiber 202) and/or the at least one second sensing means (= the acoustic sensor/microphone, pressure sensor, temperature sensor, flowrate sensor, etc.), when a threshold value (e.g., 50 meters) for an estimation (= an estimated location estimated by the optic fiber 202 and the acoustic sensor/microphone for example) for the occurrence of the defect (208) is exceeded on the basis of the overall estimated value (= the overall estimated location of the defect 208), then a second mode of operation is determined for the first sensing means (= the optic fiber 202) and/or the at least one second sensing means (= the acoustic sensor/microphone), which the second mode of operation is configured by means of the at least one first sensing parameter (= amplitude/frequency of backscattered  radiation) and the at least one second sensing parameter (= amplitude/frequency of sound for example), and re-determining the overall estimated value on the basis of the second mode of operation and re-ascertaining the occurrence of the defect (208) therefrom, in order to conserve power for example.
 In other words, in Godfrey as modified, the first mode being a sleep/idle mode would be determined at least for the second sensing means, e.g., the pressure sensor, temperature sensor, flowrate sensor, etc., in order to conserve power for example.  But when the threshold value, e.g., 50 m, is exceeded, the second mode of operation being an awake/measuring mode would be determined for at least the second sensing means together with the first sensing means (i.e., the optic fiber 202), for double checking and re-ascertaining the overall estimated location, in order to reduce possibility of a false alarm..

2. 	Godfrey as modified teaches the method as claimed in claim 1, wherein the number of sensing means used is higher in the second (awake/measuring) mode of operation than in the first mode of operation (in which the pressure sensor, temperature sensor, flowrate sensor, etc., may be in the sleep/idle mode, as discussed above in claim 1). 

3. 	Godfrey as modified teaches the method as claimed in claim l, wherein the first (sleep/idle) mode of operation provides for a sensing by means of the first indicator and the at least one second indicator and involves the at least one first sensing parameter and the at least one second sensing parameter being chosen such that the reliability of the sensing is optimized (as apparent from the discussion above in claim 1).

4. 	Godfrey as modified teaches the method as claimed in claim 1, wherein the first (sleep/idle) mode of operation provides for a sensing by means of the first indicator and the at least one second indicator and involves the at least one first sensing parameter and the at least one second sensing parameter being chosen such that the current draw of the sensing is optimized (as apparent from the discussion above in claim 1).

5. 	Godfrey as modified teaches the method as claimed in claim l, wherein the second mode of operation provides for a sensing by means of the first indicator and the at least one second indicator and involves the at least one first sensing parameter and the at least one second sensing parameter being chosen such that the accuracy of the sensing is optimized (as apparent from the discussion above in claim 1).

6. 	Godfrey as modified teaches the method as claimed in claim 1, wherein the overall estimated value is based on the first mode of operation and the second mode of operation, wherein the two modes are correlated with each other (as apparent from the discussion above in claim 1).

7. 	Godfrey as modified teaches the method as claimed in claim 1, wherein when the threshold value for the estimation for the occurrence of the defect is exceeded, then a hypothesis for a type and/or bearing of the defect 208  (i.e., a failure/leakage) is determined for choosing the at least one first sensing parameter and the at least one second sensing parameter (as apparent from the discussion above in claim 1).
8. 	Godfrey as modified teaches the method as claimed in claim l, wherein the defect (208) is a leak in the line (as apparent from the discussion above in claim 1).

9. 	Godfrey as modified teaches the method as claimed in claim l, wherein the defect (208) is influenced by an event outside the line (such as weather; Godfrey specification Page 14, lines 26-29).

10. 	Godfrey as modified teaches the method as claimed in claim l, wherein the position of the defect (208) in or on the line (206) is assessed from the overall estimated value (as apparent from the discussion above in claim 1).

11. 	Godfrey as modified teaches the method as claimed in claim l, wherein the first estimated value is determined by means of the first estimation function and/or the at least one second estimated value is determined by means of the at least one second estimation function by an analysis apparatus 204 (as apparent from the discussion above in claim 1).

12. 	Godfrey as modified teaches the method as claimed in claim l, wherein the first sensing location of the first sensing means and the second sensing location of the at least one second sensing means are situated adjacently to one another and to the line (206) within a distance of 40 m (i.e., 50 m or less, as apparent from the discussion above in claim 1.  Also, please note that it has been held that optimization within prior art conditions or through routine experimentation is an obvious variation of a known structure, thus uninventive and unpatentable. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  As for the present case, it appears that said distance may be optimized through routine experimentation, so as to best ascertain an occurrence of the defect.  Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the present application to have the distance to be 40 m based on experimentation).
16. 	Godfrey as modified teaches the method as claimed in claim l, wherein the first indicator and the at least one second indicator represent mutually independent physical measured quantities, comprising pressure, motion and/or temperature (as apparent form the discussion above in claim 1).

18.	Godfrey as modified teaches the method as claimed in claim l, wherein the overall estimation function is a Bayesian estimation function (which is basically a method of statistical inference that allows one to sequentially combine prior obtained parameter to further performing a statistical analysis, so as to better obtain statistical results.  It is apparent from the discussion above in claim 1 that Godfrey sequentially combines prior obtained overall estimated values to further perform a statistical analysis, so as to better ascertain the location of the defect 208). 

19. 	Godfrey as modified teaches the apparatus for estimating the occurrence of a defect (208) in a line (206), comprising: 
at least one first sensing means (202), assigned to a first sensing location, that is designed to use a first estimation function to determine a first estimated value as at least one first indicator, 
at least one second sensing means (= the acoustic sensor/microphone, pressure sensor, temperature sensor, flowrate sensor, etc.), assigned to a second sensing location, that is designed to use at least one second estimation function to determine at least one second estimated value as at least one second indicator, and 
an analysis apparatus (204) having a processor and a memory, which analysis apparatus is designed to determine estimated values, 
wherein the first and second sensing means are connected to the analysis apparatus (204), and 
wherein the apparatus is designed to carry out the method as claimed in claim l (See discussion above in claim 1).

20.	Godfrey as modified teaches the method as claimed in claim 12, wherein the at least one first sensing location of the first sensing means and the second sensing location of the at least one second sensing means are situated adjacently to one another and to the line within a distance of 20 m (i.e., less than 50 m, as apparent in the discussion above in claim 1.  Also, please see discussion above in claim 12).

21. 	Godfrey as modified teaches the method as claimed in claim 12, wherein the at least one first sensing location of the first sensing means and the second sensing location of the at least one second sensing means are situated adjacently to one another and to the line within a distance of 10 m (i.e., less than 50 m, as apparent in the discussion above in claim 1.  Also, please see discussion above in claim 12).

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Godfrey et al. in view of over Sahoo as applied to claim 1 above, and further in view of Sajwaj et al. (US 2019/0025423 A1).
13.	Godfrey as modified teaches the method as claimed in claim l, but is silent about:  wherein the at least one second sensing means performs a visual inspection above the line (206) using an imaging sensor in the optical and/or infrared range, in the second mode of operation.
Sajwaj teaches a method for ascertaining an occurrence of a defect/leakage in a line, wherein a sensing means performs a visual inspection above the line using an imaging sensor in the optical and/or infrared range.  For example, a leak in a water line can comprise an indicator of surface motion or texture change (e.g., a ground heave), moisture or pond of water, vegetation growth, etc., on a ground surface above the line (Abstract; .Pars. 0006-0010).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the present application to apply Sajwaj teaching to Godfrey method as modified to have the at least one second sensing means perform a visual inspection above the line (206) using an imaging sensor in the optical and/or infrared range, in the second mode of operation, in order to better ascertain the occurrence of the defect (208).  The image sensor would be part of the second sensing means.  The image sensor may be activated to be the awake/measuring mode to help ascertain the occurrence of the  defect (208).
14. 	Godfrey as modified teaches the method as claimed in claim l, wherein the at least one second sensing means performs a ground analysis of the surroundings of the line, or by a moisture sensor (Sajwaj Abstract; .Pars. 0006-0010.  See similar discussion above in claim 13).

15. 	Godfrey as modified teaches the method as claimed in claim l, wherein the second sensing means performs weather data or environmental data analysis, so as to filter out weather or environmental data/factors like flooding events from results of a visual inspection above the line for example (Sajwaj Par. 0113-0114. See similar discussion above in claim 13).

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (provided that the respective 112 rejection above were overcome).  The following would be a statement for indication of an allowable subject matter:
With respect to claim 17, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited features, including the following allowable subject matter:  “wherein the at least one second indicator represents a change of physical properties of the line, comprising material properties and/or properties regarding the ageing of material.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nguyen (Wyn) Q. Ha whose telephone number is (571)272-2863. The examiner can normally be reached Monday - Friday 8 am - 4:30 pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Q. Ha/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        September 25, 2022